DETAILED ACTION
Election
Applicants’ filing of April 7, 2022, in response to the action mailed January 11, 2022, is acknowledged.  It is acknowledged that claims 1-4 and 6-9 have been cancelled, claim 5 has been amended, and claims 10-16 have been added.  Claims 5 and 10-16 are pending.  
The elected invention is directed to a method, comprising:
(a)	adding the Proteinase K variant of SEQ ID NO:  1 consisting of a  Y236H substitution to a reaction mix containing nucleic acids and proteins;
(b)	raising the temperature of the reaction mix to a temperature in the range of 50°C-75°C for an incubation time in the range of 5 minutes-60 minutes for removing at least 90% of the Proteinase K activity after (b); and
(c)	adding a poly (A) polymerase to the reaction mix for subsequent reactions

Claims 5 and 10-16, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
Assuming that the first sequence (1. Mature PK (100%)) in figure 1 of US 62782436 is SEQ ID NO:  1 therein and is identical to SEQ ID NO:  1 herein, the effective filing date granted for the instant claims is December 20, 2018, the filing date of said provisional application.
AIA -First Inventor to File Status
Based on the effective filing date of December 20, 2018 the present application is being examined under the AIA , first to file provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Amend claims 1, 12, 14, and 16 as follows.
For claim 1, line 1, replace -a protein- with -protein-.
For claim 1, line 4, replace -the protease- with -the thermolabile protease-.
For claims 12 and 14, replace -the protease- with -the thermolabile protease-.
For claim 16, delete -further-.
Authorization for this examiner’s amendment was given by Harriet M. Strimpel on May 26, 2022.
Allowable Subject Matter
Claims 5 and 10-16 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 5 and 10-16, are limited to methods for degrading protein using a thermolabile protease having at least 90% identity with SEQ ID NO:  1 and a substitution at position Y236 that is not proline. The utility of said variants, as having protease activity, is credible based on expression in heterologous host cells and analysis by an enzymatic assay for the variant consisting of the Y236H substitution (figure 3D).  Furthermore, the unexpected increase in thermolability upon substitution of the Y236 residue (figure 3D) makes said substitutions non-obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652